10/13/2020                 Case 1:19-cv-06368-JMF Document      88 | Filed
                                                   Copyright Lawyers         12/29/20
                                                                     Liebowitz Law Firm Page 1 of 13




Our Copyright Lawyers Protect Your
Work & Your Rights
    M O R E D E TA I L S




                                                                                                               t
                                                                                                            gm
                                                                                                        0 M
                                                                                                      /2 t
                                                                                                  /5 rtis
                                                                                              10 ll A




                                                                                                        .
                                                                                                     on
                                                                                           ed e




                                                                                                  si
                                                                                        id sh




                                                                                           er t.
                                                                                               is
                                                                                      t p igh
                                                                                    ec nd




                                                                                             m
                                                                                            0


                                                                                  ou yr
                                                                                  D a




                                                                                          2
                                                                               8 vB




                                                                               ith op
                                                                                       3 /
                                                                                    /1


                                                                              w c
                                                                             36 n




                                                                           d by
                                                                                 10
                                                                          V6 so




                                                                        ite d
                                                                       C er



                                                                             on


                                                                     ib te
                                                                    19 sh




                                                                   oh ec
                                                                          ed
                                                                         U




                                                                 pr ot




                   Let Liebowitz Law Firm, PLLC
                                                                       iv
                                            in




                                                               is pr
                                                                    ch
                                          d



                                                                  Ar


                                                              n is
                                        ite




          Protect Your Rights Against Copyright Violations
                                                           tio nt
                                       C




                                                         uc e
                                                       od um
                                                     pr oc




                      Our practice is dedicated to protecting those whose copyrights have been violated
                                                   re d




                                                                                                                                             ✕
                                                 er his




                  and o ten lack the resources to protect themselves. We work on a contingency fee basis,
                                              rth T




                                  meaning we don’t get paid unless and until you get paid.
                                                 Fu




                                                               Please sign up to receive exclusive invitations to our educational webinars
                                                               and workshops speci c to the creative community.




                                                                 Your rst name



                                                                 Your last name



                                                                 Your email address


                                                                                                                   Subscribe


                                                               We respect your privacy. Unsubscribe at any time.




https://liebowitzlawfirm.com                                                                                                                     1/13
10/13/2020               Case 1:19-cv-06368-JMF Document      88 | Filed
                                                 Copyright Lawyers         12/29/20
                                                                   Liebowitz Law Firm Page 2 of 13




                                                              Your Copyright Rights




                                                                                                                       t
                                                                                                                    gm
                                                                                                                0 M
         As the creator of an original work, whether a photograph, illustration, song, text or other work, your copyright rights are created the

                                                                                                              /2 t
                                                            moment you create your work.                  /5 rtis
                                                                                                      10 ll A




                                                                                                                .
                                                                                                             on
                                                                                                   ed e




                                                                                                          si
                                                                                                id sh




                                                                                                   er t.
                                                                                                       is
                                                                                              t p igh
                                                                                            ec nd




                                                                                                     m
                                                                                                    0


                                                                                          ou yr
                                                                                          D a




                                                                                                  2
                                                                                       8 vB




                                                                                       ith op
                                                                                               3 /
                                                                                            /1


                                                                                      w c
                                                                                     36 n




                                                                                   d by
                                                                                         10
                                                                                  V6 so




                                                                                ite d
                                                                               C er



                                                                                     on


                                                                             ib te
                                                                            19 sh




                                                                           oh ec
                                                                                  ed
                                                                                 U




                                                                         pr ot
                                                                               iv
                                                   in




                                                                       is pr
                                                                            ch
                                                d



                                                                          Ar


                                                                      n is
                                             ite




                                                                   tio nt
                                           C




                                                                 uc e
                                                               od um
                                                             pr oc
                                                           re d




                                                                                                                                                       ✕
                                                         er his
                                                      rth T
                                                         Fu




                                                                         Please sign up to receive exclusive invitations to our educational webinars
                                                                         and workshops speci c to the creative community.




                                                              Get Paid Your
                                                                       for rst
                                                                            Your
                                                                               name Work


       When your rights are violated by a publishing company, whether intentionally  or negligently, you have rights. We work to ensure you are
                                                                        Your last name
                                                   properly paid pursuant to federal copyright laws.

                                                                           Your email address


                                                                                                                             Subscribe


                                                                         We respect your privacy. Unsubscribe at any time.




https://liebowitzlawfirm.com                                                                                                                               2/13
10/13/2020               Case 1:19-cv-06368-JMF Document      88 | Filed
                                                 Copyright Lawyers         12/29/20
                                                                   Liebowitz Law Firm Page 3 of 13




                                                              We Will Litigate for You




                                                                                                                       t
                                                                                                                    gm
                                                                                                                0 M
       While most cases reach a settlement, license or other resolution, we are not afraid to litigate on your behalf. Media companies know this,

                                                                                                              /2 t
                                                          and should take your claim seriously.           /5 rtis
                                                                                                      10 ll A




                                                                                                                .
                                                                                                             on
                                                                                                   ed e




                                                                                                          si
                                                                                                id sh




                                                                                                   er t.
                                                                                                       is
                                                                                              t p igh
                                                                                            ec nd




                                                                                                     m
                                                                                                    0


                                                                                          ou yr
                                                                                          D a




                                                                                                  2
                                                                                       8 vB




                                                                                       ith op
                                                                                               3 /
                                                                                            /1


                                                                                      w c
                                                                                     36 n




                                                                                   d by
                                                                                         10
                                                                                  V6 so




                                                                                ite d
                                                                               C er



                                                                                     on


                                                                             ib te
                                                                            19 sh




                                                                           oh ec
                                                                                  ed
                                                                                 U




                                                                         pr ot
                                                                               iv
                                                   in




                                                                       is pr
                                                                            ch
                                                  d



                                                                          Ar


                                                                      n is
                                              ite




                                                                   tio nt
                                            C




                                                                 uc e
                                                               od um
                                                             pr oc
                                                           re d




                                                                                                                                                        ✕
                                                         er his
                                                      rth T




  Copyright Laws Protect
                                                         Fu




                                                                          Please sign up to receive exclusive invitations to our educational webinars

  Your Right to be Paid for                                               and workshops speci c to the creative community.


  Your Work
                                                                            Your rst name

  Here in the United States, creators of original works, such as
  photographers, artists, musicians, writers and more are entitled to       Your last name

  copyright protection for their original work.
                                                                            Your email address
  Many professionals, particularly photographers and videographers
  license their work to news outlets and other companies. When your                                                           Subscribe
  work is illegally copied from that site and republished by another
  media company, you have rights.                                         We respect your privacy. Unsubscribe at any time.




https://liebowitzlawfirm.com                                                                                                                                3/13
10/13/2020               Case 1:19-cv-06368-JMF Document      88 | Filed
                                                 Copyright Lawyers         12/29/20
                                                                   Liebowitz Law Firm Page 4 of 13
  We work with you and can assist you with the ling of a federal
  copyright application. If led timely, this may entitle you to statutory
  damages.

  We then pursue your claims and help achieve a favorable result for
  you, to get you paid for your hard work.




                                                  Our Practice Areas
       Our Practices Focuses on Photographers & Creative Individuals Whose Copyrights Have Been Violated




                                                                                                                       t
                                                                                                                    gm
                                                                                                                0 M
                                                                                                              /2 t
                                                                                                          /5 rtis
                                                                                                      10 ll A




                                                                                                                .
                                                                                                             on
                                                                                                   ed e




                                                                                                          si
                                                                                                id sh




                                                                                                   er t.
                                                                                                       is
                                                                                              t p igh
                                                                                            ec nd




                                                                                                     m
                                                                                                    0


                                                                                          ou yr
                                                                                          D a




                                                                                                  2
                                                                                       8 vB




                                                                                       ith op
                                                                                               3 /
                                                                                            /1


                                                                                      w c
                                                                                     36 n




                                                                                   d by
                                                                                         10
                                                                                  V6 so




                                                                                ite d
                                                                               C er



                                                                                     on


                                                                             ib te
                                                                            19 sh




                                                                           oh ec
                                                                                  ed
                                                                                 U




                                                                         pr ot
                                                                               iv
                                                   in




                                                                       is pr
                                                                            ch
                                                d



                                                                          Ar


                                                                      n is
                                             ite




                                                                   tio nt
                                             C




                                                                 uc e
                                                               od um
                                                             pr oc
                                                           re d




                                                                                                                                                          ✕
                                                         er his
                                                      rth T
                                                         Fu




                                                                            Please sign up to receive exclusive invitations to our educational webinars
                                                                            and workshops speci c to the creative community.




                                                                             Your rst name



                                                                             Your last name



                                                                             Your email address


                                                        Photograph Copyright Infringement
                                                                                                               Subscribe

      If you are a photographer and your work has been used without your permission, you may have a claim for damages under copyright laws.
                                                                      We respect your privacy. Unsubscribe at any time.


                                                                            Learn More



https://liebowitzlawfirm.com                                                                                                                                  4/13
10/13/2020                Case 1:19-cv-06368-JMF Document      88 | Filed
                                                  Copyright Lawyers         12/29/20
                                                                    Liebowitz Law Firm Page 5 of 13




                                                                                                                        t
                                                                                                                     gm
                                                                                                                 0 M
                                                                                                               /2 t
                                                                                                           /5 rtis
                                                                                                       10 ll A




                                                                                                                 .
                                                                                                              on
                                                                                                    ed e




                                                                                                           si
                                                                                                 id sh




                                                                                                    er t.
                                                                                                        is
                                                                                               t p igh
                                                                                             ec nd




                                                                                                      m
                                                                                                     0


                                                                                           ou yr
                                                                                           D a




                                                                                                   2
                                                                                        8 vB




                                                                                        ith op
                                                                                                3 /
                                                                                             /1


                                                                                       w c
                                                                                      36 n




                                                                                    d by
                                                                                          10
                                                                                   V6 so




                                                                                 ite d
                                                                                C er



                                                                                      on


                                                                              ib te
                                                                             19 sh




                                                                            oh ec
                                                                                   ed




                                                            Design Copyright Infringement
                                                                                  U




                                                                          pr ot
                                                                                iv
                                                    in




                                                                        is pr
                                                                             ch
                                                 d



                                                                           Ar


                                                                       n is
                                              ite




             As a graphic designer, your work is copyrighted. If your work is used in violation of your copyright, you may have a legal claim.
                                                                    tio nt
                                            C




                                                                  uc e
                                                                od um




                                                                            Learn More
                                                              pr oc
                                                            re d




                                                                                                                                                         ✕
                                                          er his
                                                       rth T
                                                          Fu




                                                                           Please sign up to receive exclusive invitations to our educational webinars
                                                                           and workshops speci c to the creative community.




                                                                             Your rst name



                                                                             Your last name



                                                                             Your email address


                                                                                                                               Subscribe


                                                                           We respect your privacy. Unsubscribe at any time.




https://liebowitzlawfirm.com                                                                                                                                 5/13
10/13/2020               Case 1:19-cv-06368-JMF Document      88 | Filed
                                                 Copyright Lawyers         12/29/20
                                                                   Liebowitz Law Firm Page 6 of 13




                                                                                                                       t
                                                                                                                    gm
                                                                                                                0 M
                                                                                                              /2 t
                                                                                                          /5 rtis
                                                                                                      10 ll A




                                                                                                                .
                                                                                                             on
                                                                                                   ed e




                                                                                                          si
                                                                                                id sh




                                                                                                   er t.
                                                                                                       is
                                                                                              t p igh
                                                                                            ec nd




                                                                                                     m
                                                                                                    0


                                                                                          ou yr
                                                                                          D a




                                                                                                  2
                                                                                       8 vB




                                                                                       ith op
                                                                                               3 /
                                                                                            /1


                                                                                      w c
                                                                                     36 n




                                                                                   d by
                                                                                         10
                                                                                  V6 so




                                                         Illustration Copyright Infringement
                                                                                ite d
                                                                               C er



                                                                                     on


                                                                             ib te
                                                                            19 sh




                                                                           oh ec
                                                                                  ed
                                                                                 U




                                                                         pr ot




          Illustrators and other artists have copyright claims to their original work, and may bring a claim if their rights have been violated.
                                                                               iv
                                                   in




                                                                       is pr
                                                                            ch
                                                 d



                                                                          Ar


                                                                      n is
                                              ite




                                                                   tio nt




                                                                           Learn More
                                            C




                                                                 uc e
                                                               od um
                                                             pr oc
                                                           re d




                                                                                                                                                        ✕
                                                         er his
                                                      rth T
                                                         Fu




                                                                          Please sign up to receive exclusive invitations to our educational webinars
                                                                          and workshops speci c to the creative community.




                                                                            Your rst name



                                                                            Your last name



                                                                            Your email address


                                                                                                                              Subscribe


                                                                          We respect your privacy. Unsubscribe at any time.




https://liebowitzlawfirm.com                                                                                                                                6/13
10/13/2020               Case 1:19-cv-06368-JMF Document      88 | Filed
                                                 Copyright Lawyers         12/29/20
                                                                   Liebowitz Law Firm Page 7 of 13




                                                                                                                      t
                                                                                                                   gm
                                                                                                               0 M
                                                                                                             /2 t
                                                                                                         /5 rtis
                                                                                                     10 ll A




                                                                                                               .
                                                                                                            on
                                                                                                  ed e




                                                                                                         si
                                                                                               id sh




                                                                                                  er t.
                                                                                                      is
                                                                                             t p igh
                                                                                           ec nd




                                                                                                    m
                                                                                                   0


                                                                                         ou yr
                                                                                         D a




                                                                                                 2
                                                                                      8 vB




                                                                                      ith op
                                                                                              3 /
                                                                                           /1


                                                                                     w c
                                                                                    36 n




                                                                                  d by
                                                                                        10
                                                                                 V6 so




                                                            Video Copyright Infringement
                                                                               ite d
                                                                              C er



                                                                                    on


                                                                            ib te
                                                                           19 sh




                                                                          oh ec
                                                                                 ed
                                                                                U




                                                                        pr ot




                If your video has been used in whole or part, or substantially copied, you may have a claim for copyright infringement.
                                                                              iv
                                                  in




                                                                      is pr
                                                                           ch
                                                d



                                                                         Ar


                                                                     n is
                                             ite




                                                                  tio nt




                                                                          Learn More
                                           C




                                                                uc e
                                                              od um
                                                            pr oc
                                                          re d




                                                                                                                                                       ✕
                                                        er his
                                                     rth T
                                                        Fu




                                                                         Please sign up to receive exclusive invitations to our educational webinars
                                                                         and workshops speci c to the creative community.




                                                                           Your rst name



                                                                           Your last name



                                                                           Your email address


                                                                                                                             Subscribe


                                                                         We respect your privacy. Unsubscribe at any time.




https://liebowitzlawfirm.com                                                                                                                               7/13
10/13/2020               Case 1:19-cv-06368-JMF Document      88 | Filed
                                                 Copyright Lawyers         12/29/20
                                                                   Liebowitz Law Firm Page 8 of 13




                                                                                                                     t
                                                                                                                  gm
                                                                                                              0 M
                                                                                                            /2 t
                                                                                                        /5 rtis
                                                                                                    10 ll A




                                                                                                              .
                                                                                                           on
                                                                                                 ed e




                                                                                                        si
                                                                                              id sh




                                                                                                 er t.
                                                                                                     is
                                                                                            t p igh
                                                                                          ec nd




                                                                                                   m
                                                                                                  0


                                                                                        ou yr
                                                                                        D a




                                                                                                2
                                                                                     8 vB




                                                                                     ith op
                                                                                             3 /
                                                                                          /1


                                                                                    w c
                                                                                   36 n




                                                                                 d by
                                                                                       10
                                                                                V6 so




                                                            Film Copyright Infringement
                                                                              ite d
                                                                             C er



                                                                                   on


                                                                           ib te
                                                                          19 sh




                                                                         oh ec
                                                                                ed
                                                                               U




                                                                       pr ot




              Film makers have copyright protection on their work, and may have a claims for infringement if those rights are violated.
                                                                             iv
                                                 in




                                                                     is pr
                                                                          ch
                                               d



                                                                        Ar


                                                                    n is
                                            ite




                                                                 tio nt




                                                                         Learn More
                                          C




                                                               uc e
                                                             od um
                                                           pr oc
                                                         re d




                                                                                                                                                      ✕
                                                       er his
                                                    rth T
                                                       Fu




                                                                        Please sign up to receive exclusive invitations to our educational webinars
                                                                        and workshops speci c to the creative community.




                                                                          Your rst name



                                                                          Your last name



                                                                          Your email address


                                                                                                                            Subscribe


                                                                        We respect your privacy. Unsubscribe at any time.




https://liebowitzlawfirm.com                                                                                                                              8/13
10/13/2020                Case 1:19-cv-06368-JMF Document      88 | Filed
                                                  Copyright Lawyers         12/29/20
                                                                    Liebowitz Law Firm Page 9 of 13




                                                                                                                       t
                                                                                                                    gm
                                                                                                                0 M
                                                                                                              /2 t
                                                                                                          /5 rtis
                                                                                                      10 ll A




                                                                                                                .
                                                                                                             on
                                                                                                   ed e




                                                                                                          si
                                                                                                id sh




                                                                                                   er t.
                                                                                                       is
                                                                                              t p igh
                                                                                            ec nd




                                                                                                     m
                                                                                                    0


                                                                                          ou yr
                                                                                          D a




                                                                                                  2
                                                                                       8 vB




                                                                                       ith op
                                                                                               3 /
                                                                                            /1


                                                                                      w c
                                                                                     36 n




                                                                                   d by
                                                                                         10
                                                                                  V6 so




                                                             Text Copyright Infringement
                                                                                ite d
                                                                               C er



                                                                                     on


                                                                             ib te
                                                                            19 sh




                                                                           oh ec
                                                                                  ed
                                                                                 U




                                                                         pr ot




           Writers also have copyright protection for their work, and if it has been plagiarized, may have a claim for copyright infringement.
                                                                               iv
                                                   in




                                                                       is pr
                                                                            ch
                                                 d



                                                                          Ar


                                                                      n is
                                              ite




                                                                   tio nt




                                                                           Learn More
                                            C




                                                                 uc e
                                                               od um
                                                             pr oc
                                                           re d




                                                                                                                                                        ✕
                                                         er his
                                                      rth T
                                                         Fu




                                                                          Please sign up to receive exclusive invitations to our educational webinars
                                                                          and workshops speci c to the creative community.




                                                                            Your rst name



                                                                            Your last name



                                                                            Your email address


                                                                                                                              Subscribe


                                                                          We respect your privacy. Unsubscribe at any time.




https://liebowitzlawfirm.com                                                                                                                                9/13
10/13/2020              Case 1:19-cv-06368-JMF Document      88 |Filed
                                                 Copyright Lawyers       12/29/20
                                                                   Liebowitz Law Firm Page 10 of 13




                                                                                                                       t
                                                                                                                    gm
                                                                                                                0 M
                                                                                                              /2 t
                                                                                                          /5 rtis
                                                                                                      10 ll A




                                                                                                                .
                                                                                                             on
                                                                                                   ed e




                                                                                                          si
                                                                                                id sh




                                                                                                   er t.
                                                                                                       is
                                                                                              t p igh
                                                                                            ec nd




                                                                                                     m
                                                                                                    0


                                                                                          ou yr
                                                                                          D a




                                                                                                  2
                                                                                       8 vB




                                                                                       ith op
                                                                                               3 /
                                                                                            /1


                                                                                      w c
                                                                                     36 n




                                                                                   d by
                                                                                         10
                                                                                  V6 so




                                                        Logo Design Copyright Infringement
                                                                                ite d
                                                                               C er



                                                                                     on


                                                                             ib te
                                                                            19 sh




                                                                           oh ec
                                                                                  ed
                                                                                 U




                                                                         pr ot




                Creators of logos have a copyright interest in their design, and may have a copyright claim if those rights are violated.
                                                                               iv
                                                   in




                                                                       is pr
                                                                            ch
                                                d



                                                                          Ar


                                                                      n is
                                             ite




                                                                   tio nt




                                                                           Learn More
                                           C




                                                                 uc e
                                                               od um
                                                             pr oc
                                                           re d




                                                                                                                                                        ✕
                                                         er his
                                                      rth T
                                                         Fu




                                                                          Please sign up to receive exclusive invitations to our educational webinars
                                                                          and workshops speci c to the creative community.




                                                                            Your rst name




                                                                                                  Let Our Copyright
                                                                            Your last name



                                                                            Your email address
                                                                                                  Attorneys Protect Your
                                                                                                  Rights                      Subscribe


                                                                          We respect your privacy. Unsubscribe at any time.




https://liebowitzlawfirm.com                                                                                                                                10/13
10/13/2020               Case 1:19-cv-06368-JMF Document      88 |Filed
                                                  Copyright Lawyers       12/29/20
                                                                    Liebowitz Law Firm Page 11 of 13
                                                                                                   Our lawyers are passionate about protecting those whose copyrights
                                                                                                   have been violated. Whether a national television network, an
                                                                                                   online news outlet or other company, we ght for you.

                                                                                                   Our rm was created by an attorney with a passion and life-long
                                                                                                   interest in photography. He is an avid photographer and has had his
                                                                                                   own works published. Today, Richard Liebowitz, Esq. and his
                                                                                                   attorneys ght for photographers worldwide who lack the resources
                                                                                                   to protect themselves..

                                                                                                   We work on a contingency fee basis, meaning we get a part of the
                                                                                                   recovery when we succeed. You do not pay by the hour for our
                                                                                                   services, which is how most rms handle these cases.

                                                                                                   With our approach, the struggling photographer, videographer,
                                                                                                   writer, artist or other creator of copyright works can have the law on
                                                                                                   their side.




                                                                                                                        t
                                                                                                                     gm
                                                                                                                 0 M
                                                                                                               /2 t
                                                                                                           /5 rtis
                                                                                                       10 ll A




                                                                                                                 .
                                                                                                              on
                                                                                                    ed e




                                                                                                           si
                                                                                                 id sh




                                                                                                    er t.
                                                                                                        is
                                                                                               t p igh
                                                                                             ec nd




                                                                                                      m
                                                                                                     0


                                                                                           ou yr
                                                                                           D a




                                                                                                   2
                                                                                        8 vB




                                                                                        ith op
                                                                                                3 /
                                                                                             /1


                                                                                       w c
                                                                                      36 n




                                                                                    d by
                                                                                          10
                                                                                   V6 so




                                                                                 ite d
                                                                                C er



                                                                                      on


                                                                              ib te




                                                              In the News
                                                                             19 sh




                                                                            oh ec
                                                                                   ed
                                                                                  U




                                                                          pr ot
                                                                                iv
                                                    in




                                                                        is pr
                                                                             ch
                                                  d




                   Our rm has been widely covered in the news, because of our willingness to take on
                                                                           Ar


                                                                       n is
                                               ite




                                                                    tio nt
                                             C




                                                                  uc e




                                     the large media companies who violate our clients’ rights.
                                                                od um
                                                              pr oc
                                                            re d




                                                                                                                                                                 ✕
                                                          er his
                                                       rth T
                                                          Fu




                                                                           Please sign up to receive exclusive invitations to our educational webinars
                                                                           and workshops speci c to the creative community.




                                                                             Your rst name



                                                                             Your last name
      Liebowitz Law Firm, PLLC Represents Client in Copyright Win against Fashion Designer
      A U.S. District Court judge found Elie Tahari liable for infringing on a photographer’s
                                                                               Your email addresscopyright, by posting his image on social media,

      without permission. By Gonzalo E. Mon and Michael Zinna. Ad Law Access. https://bit.ly/2HqJA33
                                                                                                                               Subscribe
          Read more
                                                                           We respect your privacy. Unsubscribe at any time.




https://liebowitzlawfirm.com                                                                                                                                           11/13
10/13/2020              Case 1:19-cv-06368-JMF Document      88 |Filed
                                                 Copyright Lawyers       12/29/20
                                                                   Liebowitz Law Firm Page 12 of 13




      Liebowitz Law Firm, PLLC Represents Photographer in Copyright Win Against BuzzFeed
      The U.S. Court of Appeals for the Second Circuit a rmed the decision of the U.S. District Court for the Southern District of New York, that
      the media giant is liable for using and altering the image’s copyright credit, without permission. By Blake Brittain. Bloomberg Law.
      https://bit.ly/3axBWP2


          Read more




                                                                                                                       t
                                                                                                                    gm
                                                                                                                0 M
                                                                                                              /2 t
                                                                                                          /5 rtis
                                                                                                      10 ll A




                                                                                                                .
                                                                                                             on
                                                                                                   ed e




                                                                                                          si
                                                                                                id sh




                                                                                                   er t.
                                                                                                       is
                                                                                              t p igh
                                                                                            ec nd




                                                                                                     m
                                                                                                    0


                                                                                          ou yr
                                                                                          D a




                                                                                                  2
                                                                                       8 vB




                                                                                       ith op
                                                                                               3 /
                                                                                            /1


                                                                                      w c
                                                                                     36 n




                                                                                   d by
                                                                                         10
                                                                                  V6 so




                                                                                ite d
                                                                               C er



                                                                                     on


                                                                             ib te
                                                                            19 sh




                                                                           oh ec
                                                                                  ed
                                                                                 U




                                                                         pr ot
                                                                               iv
                                                   in




      Liebowitz Law Firm, PLLC Represents Client in Celebrity Copyright Case
                                                                       is pr
                                                                            ch
                                                d



                                                                          Ar


                                                                      n is
                                              ite




                                                                   tio nt
                                           C




      Atlanta photographer’s copyrighted photo of Miley Cyrus was posted to the celebrity’s Instagram account, without permission or
                                                                 uc e
                                                               od um




      compensation. By Rebecca Rosenberg. The New York Post. https://pge.sx/2B3H6Fc
                                                             pr oc
                                                           re d




                                                                                                                                                       ✕
                                                         er his




          Read more
                                                      rth T
                                                         Fu




                                                                         Please sign up to receive exclusive invitations to our educational webinars
                                                                         and workshops speci c to the creative community.




                                                                           Your rst name



                                                                           Your last name



                                                                           Your email address


                                                                                                                             Subscribe


                                                                         We respect your privacy. Unsubscribe at any time.

             Contact Us to Discuss Your Copyright Violation Claim
https://liebowitzlawfirm.com                                                                                                                               12/13
10/13/2020              Case 1:19-cv-06368-JMF Document      88 |Filed
                                                 Copyright Lawyers       12/29/20
                                                                   Liebowitz Law Firm Page 13 of 13
    If your rights as a photographer, writer, artist, graphic designer or other creator were violated, please contact our
             copyright lawyers today. We help clients worldwide protect their work and get paid for their e forts.


  Full Name*                                                                  Company Name




  Email Address                                                               Phone Number

                                                                  

  Street Address




  City                              State/Province                            Postal Code                                     Country

                                                                                                                                United States




                                                                                                              t
                                                                                                           gm
  Type of Case                                                                Your Website



                                                                                                       0 M
                                                                                                     /2 t
     Photograph Infringement
                                                                                                 /5 rtis
                                                                                             10 ll A




                                                                                                       .
                                                                                                    on
                                                                                          ed e




                                                                                                 si
                                                                                       id sh




                                                                                          er t.
  Referred By




                                                                                              is
                                                                                     t p igh
                                                                                   ec nd




                                                                                            m
                                                                                           0


                                                                                 ou yr
                                                                                 D a




                                                                                         2
                                                                              8 vB




                                                                              ith op
                                                                                      3 /
                                                                                   /1


                                                                             w c
                                                                            36 n




                                                                          d by
                                                                                10
                                                                         V6 so




  Message:
                                                                       ite d
                                                                      C er



                                                                            on


                                                                    ib te
                                                                   19 sh




                                                                  oh ec
                                                                         ed
                                                                        U




                                                                pr ot
                                                                      iv
                                          in




                                                              is pr
                                                                   ch
                                        d



                                                                 Ar


                                                             n is
                                     ite




                                                          tio nt
                                    C




                                                        uc e
                                                      od um
                                                    pr oc
                                                  re d




                                                                                                                                                ✕
                                                er his




                                                                 Contact Us Today
                                             rth T
                                                Fu




                                                              Please sign up to receive exclusive invitations to our educational webinars
                                                              and workshops speci c to the creative community.




                                                                Your rst name



                                                                Your last name



                                                                Your email address


                                                                                                                  Subscribe


                                                              We respect your privacy. Unsubscribe at any time.




https://liebowitzlawfirm.com                                                                                                                        13/13
